Name: Commission Regulation (EC) NoÃ 2002/2005 of 8 December 2005 correcting Regulations (EC) NoÃ 1735/2005, (EC) NoÃ 1740/2005 and (EC) NoÃ 1750/2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  cooperation policy;  tariff policy;  plant product
 Date Published: nan

 9.12.2005 EN Official Journal of the European Union L 322/3 COMMISSION REGULATION (EC) No 2002/2005 of 8 December 2005 correcting Regulations (EC) No 1735/2005, (EC) No 1740/2005 and (EC) No 1750/2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulations (EC) No 1735/2005 (2), (EC) No 1740/2005 (3) and (EC) No 1750/2005 (4) establish the standard import values for determining the entry price of certain fruit and vegetables. (2) A check has revealed an error in the Annex to those Regulations. They should therefore be corrected. (3) Article 4(3) of Regulation (EC) No 3223/94 specifies that, where no standard import value is in force for a product for a given origin, the average of standard import values in force for that product shall apply. That average should therefore be recalculated if one of its component standard import values is corrected. (4) Application of the corrected standard import value must be requested by the party concerned so that they are not placed retroactively at a disadvantage, HAS ADOPTED THIS REGULATION: Article 1 The standard import values applicable to certain products listed in the Annex to Regulations (EC) No 1735/2005, (EC) No 1740/2005 and 1750/2005 are hereby replaced by the standard import values listed in the table in the Annex hereto. Article 2 At the request of the party concerned, the customs office where the import was recorded shall refund part of the customs duties for the products originating in the third countries concerned and released for free circulation during the period of application of the corrected Regulations. Refund applications must be lodged no later than the last day of the third month following that in which this Regulation enters into force and must be accompanied by the declaration of release for free circulation for the import concerned. Article 3 This Regulation shall enter into force on 9 December 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Commission Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3.) (2) OJ L 279, 22.10.2005, p. 3. (3) OJ L 280, 25.10.2005, p. 1. (4) OJ L 282, 26.10.2005, p. 1. ANNEX (EUR/100 kg) Regulation CN Code Third country code Standard import value (EC) No 1735/2005 0702 00 00 052 49,2 096 30,0 204 43,1 999 40,8 (EC) No 1740/2005 0702 00 00 052 48,8 096 21,8 204 41,0 999 37,2 (EC) No 1750/2005 0702 00 00 052 46,7 096 24,7 204 39,7 999 37,0